DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 3-6, 8, & 12 are extremely light and heavily aliased in the examiner's copy. As such they will not reproduce well with sufficient legibility.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1 & 12 are objected to because of the following informalities: 
Claim 1: The phrase "determining a performance efficiency value for each of the plurality of drill bits" should be amended to read "determining a performance efficiency value for each of the plurality of test drill bits" so as to use consistent nomenclature through the claim.
Claim 12: The phrases "a slop of reactive torque" and "a slop value" appear to be typos of "slope".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Independent claim 1 recites "performance efficiency value" and "threshold performance efficiency value". The examiner holds these to be indefinite because it is unclear in light of the specification what these "values" actually are / how they are actually represented in execution. The specification says " The modeled performance efficiency values, such as average drilling efficiencies…" (¶ 27 of the specification, both as-filed and in the pre-grant publication - US 2020/0386055). However, "average drilling efficiencies" is (A) not actually recited in the claim, and (B) is similarly nebulous and undefined in the specification. In other words, these terms rely entirely on their nomenclature without any clear description of their actual forms in the specification. Without unduly importing limitations into the claims where they are not required (see dependent claims 12, 13, or 15 and the "efficiency value" and "drilling efficiency" recited therein, for example) it is unclear what the metes and bounds of these terms are.
In other words, dependent claim 12 recites "the performance efficiency value is a slop[e]…" That means ipso facto the recitation of claim 1 is broader than this. However, how much broader is unclear in light of the specification; the metes and bounds of the generic recitations are unclear. Applicant's reliance on nomenclature rather than details results in various claim limitations being unclear without unduly importing limitations from the specification, as illustrated by various dependent claims which recite those details.
Claims 2-15 depend from claim 1.

Claim 3 recites "a reduction in drill bit rotational speed to zero or near zero". "Near zero" is a relative & subjective phrase that allows for speeds close-to-but-not-exactly zero. While this is not improper per se, what exactly this encompasses is neither clear in the claim nor in light of the specification. MPEP §2173.05(b). In other words, it is unclear in light of the specification where the threshold between "near zero" and "not near zero". The specification does not define this phrase with "as used herein" lexicography and it is improper to import any unrecited limitations into the claims where they are not required.

Claim 4 recites "characteristics of rotational speed and acceleration of the test drill bit". The examiner respectfully holds this as indefinite in light of the specification because it is unclear how or what a "characteristic of rotational speed and acceleration" is as compared to just "the rotational speed and acceleration". In other words, Applicant's chosen phrase of "characteristic of…" appears to be an attempt to broaden the following phrase ("…of rotational speed and acceleration") to something beyond just "rotational speed and acceleration". But what that broadening encompasses is unclear in light of the specification, which only recites the phrase in the same manner as claimed.
Put another way, the claim's language takes a phrase with clear meaning and metes and bounds - "rotational speed and acceleration of the test drill bit" - and then unclearly modifies it with "characteristic of…" in a manner that blurs the following phrase rather than clearly defines it. Claim 5 depends from claim 4.

Claim 5 is further held as indefinite for the phrase "high axial vibration". As similarly described for "near zero" in claim 3 above, the specification does not provide clear metes and bounds for what constitutes "high axial vibration" as opposed to any other levels of vibration. Relative / subjective terminology is not improper per se, but what the terms encompass must be clear in light of the specification. MPEP §2173.05(b).

Claim 6 is held as indefinite for the phrase "characteristics of rotational speed and acceleration" as similarly discussed for claim 4 above. Claim 7 depends from claim 6.

Claim 7 is further held as indefinite because it is unclear in light of the specification what constitutes "smooth axial vibration" versus any other type of vibration. The metes and bounds of "smooth axial vibration" are unclear. The specification discusses this in one place, ¶ 78 as-filed; ¶ 77 of the pre-grant publication (US 2020/0386055); but discusses it in the same manner as claimed.

Claim 8 similarly recites "performance efficiency values" in several ways and is held as indefinite as similarly described for claim 1 above.

Claim 9 is held as indefinite because it is unclear how or if the "a drilling performance efficiency metric" differs from the "performance efficiency value" already recited in parent claim 1. In Applicant's attempt to word the claims as broadly as possible, and to use generic nomenclature in place of specific variables ("reactive torque", WOB, RPM, etc) they have submitted claims with various "values", "metrics", and "parameters" whose only apparent differences are their minor nomenclature differences (without improperly importing narrower limitations into the claims). Would a competing practitioner that used a "performance effectiveness attribute" or an "operational efficiency unit" or a "drilling efficacy criterion" be infringing on the present claims? 
Further, the specification appears to use "performance efficiency metric" in phrasing that actually appears to be directed to the "performance efficiency value" (last sentence in ¶ 39 of the pgpub).

Claim 10 is held as indefinite as similarly described for claim 9 above for the phrase "the performance efficiency value is a drilling efficiency value". It is unclear what the difference between these "values" are other than a simple change in nomenclature. In parent claim 1, the "performance efficiency value" is already "determin[ed…] for each of the plurality of drill bits" that is a result of "motion of the test drill but during drilling operation". Applicant's slightly shifting and often overlapping generic nomenclature makes the metes and bounds of the respective limitations unclear.

Independent claim 16 is held as indefinite for several reasons. First, the phrase "to cause the apparatus to" is indefinite because there is no "apparatus" previously recited, thus making it unclear if Applicant is attempting to require a new feature using improper antecedent terminology or if Applicant is attempting to reference a previously required element using inconsistent naming conventions. Second, the claim recites "a stick-slip event" twice. The first recitation of a feature should use "a" or "an" and subsequent references to that feature should use "the" or "said".
Claim 16 is also held as indefinite for the use of "performance efficient value" and "threshold performance efficiency value" as discussed for claim 1 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	There are two criteria for subject matter eligibility. MPEP §2106. First, the claimed invention must be to one of the four statutory categories defined by 35 USC §101. Present claims 1-15 are a process and are therefore directed to one of the four statutory categories under the first criteria for eligibility (Step 1 of the eligibility test, per MPEP §2106, subsection III).
	Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.

	In the present case, the claims recite the collection of information, analyzing it, and producing an output results of the collection and analysis using off-the-shelf, conventional computer, network, and display technology for the gathering, analyzing, and sending of desired information. This is directed to the judicial expectation of an abstract idea (Step 2A of the eligibility test, per MPEP §2106, subsection III) which is not integrated into a practical application because there is no actual construction and meaningful use of the "design pattern for a drill bit" such that the claim is more than a drafting effort designed to monopolize the judicial exception (MPEP §2106.04(d)). This is step 2B of the eligibility test, per MPEP §2106, subsection III. 

	Independent claim 16 requires additional attention because it fails Step 1 of the patent eligibility test as it covers transitory instructions and therefore encompasses "signals per se". MPEP §2106.03, subsection II:
	"A claim whose BRI covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. Such claims fail the first step (Step 1: NO) and should be rejected under 35 U.S.C. 101, for at least this reason".
	"For example, the [broadest reasonable interpretation] of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134".

	Further, assuming that claim 16 is amended to exclude transitory signals, the claim would still be computer implementation of an abstract idea without significantly more, as similarly discussed for claim 1 above. The recitation of a "system" or "product" does not ipso facto render a claim patentable under 101: MPEP §2106.04(a)(2), section III, subsection D - "Both product and process claims may recite a mental process". The United States Court of Appeals for the Federal Circuit states in Electric Power Group, LLC v. Alstom S.A. 830 F.3d 1350 (Fed. Cir. 2016), "[w]e have repeatedly held that such invocations of computers and networks that are not even arguably inventive are 'insufficient to pass the test of an inventive concept in the application' of the abstract idea. buySAFE, 765 F.3d at 1353, 1355; see, e.g., Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370 (Fed. Cir. 2015); Internet Patents, 790 F.3d at 1348–49; Content Extraction, 776 F.3d at 1347–48.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676